Case 1:18-cr-00243-LAK Document 120 Filed 06/12/19 Page 1 of 1

 

 

 
 
  
  

_ USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
|
SOUTHERN DISTRICT OF NEW YORK ELECTRONICABLY FILED

| DOC #:
! DATE FILED:

od

UNITED STATES OF AMERICA, —— ==)

x

 

-v- (S1)18 CR 243 (LAK)
ANDREEA DUMITRU,

Defendant.

 

x

ORDER

LEwts A. KAPLAN, District Judge.

Having approved the defendant’s financial affidavit on May 21, 2019, defendant
Andreea Dumitru is hereby granted leave to proceed on appeal in forma pauperis.

SO ORDERED.

Lewis A, Kaplak__

United States District vo OV

 

 
